 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carly Rheinlander,                                  No. CV-17-00409-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Eric Lindenau, et al.,
13                  Defendants.
14
15          Plaintiff’s attorney, Paul Palmisano, filed a Motion to Withdraw as counsel because
16   he is no longer practicing law. He reports that the Plaintiff does not have funds to retain
17   another attorney and asks the Court to appoint an attorney to represent her. This is a civil
18   rights claim brought pursuant to 42 U.S.C. § 1983. There is no constitutional right to the
19   appointment of counsel in a civil case. See, Ivey v. Board of Regents of University of
20   Alaska, 673 F.2d 266, 269 (9th Cir. 1982); Randall v. Wyrick, 642 F.2d 304, 307 n. 6 (8th
21   Cir. 1981). The appointment of counsel in a civil rights case is required only when
22   exceptional circumstances are present. Aldabe v. Aldabe, 616 F.2d 1089, 1093 (9th Cir.
23   1980); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). A determination with
24   respect to exceptional circumstances requires an evaluation of the likelihood of success on
25   the merits as well as the ability of a plaintiff to articulate his claims pro se in light of the
26   complexity of the legal issues involved. Wilborn, 789 F.2d at 1331 (9th Cir. 1986). Having
27   considered both elements, it does not presently appear that exceptional circumstances exist
28   that would require the appointment of counsel.
 1          Plaintiff’s Complaint was filed by counsel, Paul S. Banales. Mr. Palmisano was
 2   substituted as counsel on May 9, 2018. Both parties filed dispositive motions on December
 3   7, 2018. Plaintiff filed a Response to Defendants’ motion on December 30, 2018, and by
 4   Notice of Errata refiled the Response on January 8, 2019. On January 14, 2019, Defendants
 5   filed a Reply, supporting their Motion for Summary Judgment. Plaintiff did not file a Reply
 6   supporting her Motion for Partial Summary Judgment. Replies are optional. LR Civ.
 7   7.2(d). Accordingly, the dispositive motions are fully briefed and ready for review and
 8   determination by the Court.
 9          In the event the case is not decided by dispositive motion, the Court shall reconsider
10   the request for appointment of counsel. The Court will be better positioned to assess the
11   strength of the case after it reviews and rules on the parties’ motions for summary
12   judgment.
13          Accordingly,
14          IT IS ORDERED that the Motion to Withdraw as Counsel (Doc. 43) is
15   GRANTED.
16          IT IS FURTHER ORDERED that the Plaintiff shall appear pro se, and the Clerk
17   of the Court shall change the docket to reflect this and that the Plaintiff’s address is 6353
18   S. Amulet Dr., Mesa, AZ 85212.
19          Dated this 6th day of March, 2019.
20
21
22
23
24
25
26
27
28


                                                 -2-
